Citation Nr: 0009414	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  96-20 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
sinusitis with allergic rhinitis.

2.  Entitlement to an increased (compensable) evaluation for 
status post excision, ganglion cyst, dorsum, right foot.


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from April 1979 to December 
1994.

This matter arises before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for sinusitis with allergic 
rhinitis and for status post excision, ganglion cyst, dorsum, 
right foot, and assigned a zero percent evaluation for both 
disabilities effective from January 1, 1995.


FINDINGS OF FACT

1.  The veteran's sinusitis with allergic rhinitis is 
manifested by chronic rhinitis, with recurrent infectious 
episodes of sinusitis.  

2.  The veteran's status post excision of a ganglion cyst, 
dorsum, right foot is evidenced by a small scar with some 
nerve irritation.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 10 percent 
for sinusitis with allergic rhinitis have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R.§ 4.97, 
Diagnostic Code 6513 (1999). 

2.  The schedular criteria for a compensable evaluation for 
status post excision of a ganglion cyst, dorsum, right foot 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R.§ 4.118, Diagnostic Code 7819 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record reveals that the RO granted service 
connection for both of these disabilities in a rating 
decision dated in September 1995 and assigned a zero percent 
evaluation effective from January 1, 1995.  At that time, the 
RO considered the veteran's service medical records that 
disclosed a diagnosis of left maxillary sinusitis, acute in 
1988 and positive clinical findings during a 1993 x-ray 
study.  Also, the service medical records revealed that the 
veteran was seen in 1993 for a painful right foot that caused 
problems during physical training; subsequently, the veteran 
developed a cyst that was excised to relieve pain and 
pressure.  

This veteran asserts that he is entitled to a compensable 
evaluation for his sinusitis with allergic rhinitis and for 
his status post excision of a ganglion cyst on the dorsum of 
his right foot.  A claim for an increased evaluation for a 
service-connected disability is well grounded if the veteran 
indicates that he has increased disability.  38 U.S.C.A. 
§ 5107(a) (West 1991); see also Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  Thus, in view of this veteran's 
assertions of increased symptomatology associated with his 
sinusitis and his right foot disability, the veteran has 
presented a well grounded claim.  Id. 

At the outset, the Board notes that a claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Thus, in contrast to the holding in 
Francisco v. Brown, where the Court held that the present 
level of disability is of primary concern in those cases 
where entitlement to compensation has already been 
established and an increase in evaluation is at issue, 
38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), under Fenderson, such rule is not applicable to a 
disability rating assignment that follows the initial grant 
of service connection.  Fenderson v. West, 12 Vet. App. 119.  
Thus, the record as a whole is reviewed and considered prior 
to making a final determination.

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

The regulations that pertain to diseases of the nose and 
throat, to include sinusitis and allergic rhinitis, were 
amended on October 7, 1996.  Pursuant to Karnas v. Derwinski, 
1 Vet. App. 308, 311, (1991), where a law or regulation 
changes after the claim has been filed or reopened before an 
administrative or judicial process has concluded, the version 
most favorable to the veteran applies unless Congress 
provides otherwise, or permits the VA Secretary to do 
otherwise.

The veteran's sinusitis and allergic rhinitis currently is 
evaluated under Diagnostic Code 6513.  38 C.F.R. § 4.97, 
Diagnostic Code 6513 (1999).  Under the regulations prior to 
the amendments, a zero percent rating is appropriate where 
there are x-ray manifestations only and symptoms are mild or 
occasional.  Id.  For the next higher rating of 10 percent, 
the regulations require evidence of moderate symptoms with 
discharge or crusting or scabbing, infrequent headaches.  Id.  
This diagnostic code provides for a rating of 30 percent for 
severe symptoms with frequently incapacitating recurrences, 
severe and frequent headaches, purulent discharge or crusting 
reflecting purulence.  Id.  The maximum evaluation of 
50 percent is warranted for post-operative, following radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  Id.

As to the amended criteria, Diagnostic Code 6513 provides for 
a noncompensable rating where there is x-ray evidence only.  
38 C.F.R. § 4.97, Diagnostic Code 6513 (1999).  The next 
higher rating of 10 percent requires one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Id.  

An evaluation of 30 percent is warranted where there are 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  Id.  The maximum rating of 
50 percent is merited following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain, and tenderness or affected sinus, and 
purulent discharge or crusting after repeated surgeries.  Id.

In this veteran's case, the evidence of record substantiates 
an increased rating to the next higher evaluation of 
10 percent.  The evidence most probative in this 
determination appears in the report from VA examination 
conducted in December 1998.  In a recitation of the veteran's 
past medical history and current symptomatology, the examiner 
noted the veteran's complaints of intermittent maxillary 
pain, nasal congestion and drainage, and the presence of a 
yellow mucous discharge when he blows his nose.  

Further, the veteran described increased symptoms during cold 
weather and problems with sleeping due to pain in the left 
antral maxillary area.  As to the clinical findings on 
examination, the examiner noted that on at least one 
occasion, the veteran had been given shots.  The examiner 
diagnosed the veteran's disorder as chronic rhinitis, with 
recurrent sinusitis and stated that the veteran's description 
of his symptoms is suggestive of recurrent infectious 
episodes.  

In light of these clinical findings, the Board determines 
that the veteran's sinusitis with allergic rhinitis merits an 
evaluation of 10 percent under the current regulatory 
provisions.  See supra 38 C.F.R. § 4.97, Diagnostic Code 6513 
(1999).  Overall, the medical evidence of record, that is, 
the examiner's findings and opinion rendered during the 1998 
examination, substantiate an assignment of 10 percent.  Id.  
The examiner noted recurring episodes of sinusitis 
characterized by pain and discharge.  In this regard, 
pathology associated with the veteran's nasal disability is 
productive of impairment to the extent required under the 
amended regulations.  Id.

Nonetheless, symptomatology associated with the veteran's 
sinusitis with allergic rhinitis does not rise to the level 
required for a 30 percent rating under either the former or 
current regulations.  See 38 C.F.R. § 4.97, Diagnostic Code 
6513 (1996); 38 C.F.R. § 4.97, Diagnostic Code 6513 (1999).  
Essentially, the clinical evidence of record does not support 
the existence of severe symptoms with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  
38 C.F.R. § 4.97, Diagnostic Code 6513 (1996).  

Furthermore, the medical evidence does not substantiate that 
the veteran experiences three or more incapacitating episodes 
per year of sinusitis requiring antibiotic treatment for a 
period of four to six weeks, or that he has more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  38 C.F.R. § 4.97, Diagnostic Code 6513 (1999).  
Thus, under neither the prior or current regulations does the 
veteran's sinusitis with allergic rhinitis merit an 
evaluation greater than 10 percent.  

With respect to the veteran's claim of entitlement to a 
compensable evaluation for his status post excision of a 
ganglion cyst on the dorsum of his right foot, the veteran's 
disability is rated pursuant to the provisions found in 
Diagnostic Code 7819.  38 C.F.R. § 4.118, Diagnostic Code 
7819 (1999).  These regulations provide that new benign 
growths of the skin are evaluated according to the provisions 
pertaining to eczema, Diagnostic Code 7806.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1999).  Diagnostic Code 7806 
provides that eczema with exfoliation, exudation or itching, 
if involving an exposed surface or extensive area, warrants a 
10 percent evaluation.  Eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement warrants 
a 30 percent evaluation, and eczema with ulcerations or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or which is exceptionally repugnant, warrants 
a 50 percent evaluation.  Id.  

In this veteran's case, his post-operative ganglion cyst of 
the right foot does not merit a compensable evaluation.  The 
evidence most probative in this decision is the clinical 
findings from VA examination dated in December 1998.  
Essentially, the examiner noted that the veteran had no 
recurrence of his cyst, no evidence of a mass, no bony 
deformity, and no numbness or loss of sensation.  Thus, in 
this respect, the veteran's right foot disability is not 
productive of such impairment so as to warrant the next 
higher rating of 10 percent.  Id.

Significantly, the veteran has not presented competent 
evidence of impairment that suggests the presence of eczema 
with exfoliation, exudation or itching, slight or otherwise.  
Id.  Therefore, the current noncompensable rating for his 
right foot disability more nearly approximates the veteran's 
disability.  

In view of the presence of a small scar, as noted by the 
examiner in the 1998 examination, the Board has considered 
the provisions that pertain to superficial, painful, and 
tender scars.  The rating criteria under Diagnostic Code 7804 
provide a maximum evaluation of 10 percent for superficial 
scars, tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).  Nonetheless, 
there are no objective clinical data of record that support 
evidence of tenderness and pain in the area of the veteran's 
scar.  

Moreover, in spite of the fact that the veteran himself 
reported discomfort associated with his right foot disability 
when he squats at work and after a complete day of work, he 
also stated that he solves the problem by wearing soft-soled 
shoes, which appears to help.  Further, the examiner noted 
equal wear on both shoes.  Therefore, under these factual 
circumstances, the veteran's right foot disability does not 
merit a 10 percent rating under Diagnostic Code 7804.  Id.  

The Board is aware that under 38 C.F.R. § 4.10 (1999), in 
cases of functional impairment, evaluations are to be based 
upon the lack of usefulness, and medical examiners must 
furnish a full description of the effects of the disability 
upon the veteran's ordinary activity; this requirement is in 
addition to the etiological, anatomical, pathological, and 
prognostic data required for ordinary medical classification.  
In cases involving musculoskeletal disability, the elements 
to be considered include the ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40.  The examinations upon which the ratings are based 
must adequately describe the anatomical damage and functional 
loss with respect to these elements.  Id.  The functional 
loss may be due to pathology such as absence of bone or 
muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id. 
Additional factors to be considered include the reduction in 
a joint's normal excursion of movement on different planes.  
38 C.F.R. § 4.45.  Factors such as less movement than normal, 
more movement than normal, weakened movement, incoordination, 
pain on movement, swelling, or instability, are also to be 
considered.  Id.  Additionally, with any form of arthritis, 
painful motion is an important factor.  The involved joint 
should be tested for pain on both active and passive motion, 
while bearing weight and without, and if possible compared 
with the range of motion of the opposite, undamaged joint.  
38 C.F.R. § 4.59 (1999); cf. DeLuca v. Brown, 8 Vet. App. 
202.

However, as noted earlier herein, during the 1998 
examination, the examiner observed no evidence of deformity 
or limitation of motion of the right foot.  Further, the 
veteran's gait was normal, he was able to fully squat, and 
his feet were symmetrical.  The examiner's diagnosis was a 
history of removal of a cyst on the right foot with some 
suggestion of nerve irritation at the site of the scar.  
There was not evidence of a recurrence and the veteran 
himself did not contend as much.  Thus, although the Board 
has considered the above provisions vis-à-vis the veteran's 
disability picture, the evidence of record does not support a 
compensable evaluation.

The Board has considered all potential applicable regulations 
and laws relevant to the veteran's assertions and issues 
raised in the record, and concludes that the veteran's post-
operative excision of a ganglion cyst on the right foot does 
not warrant a compensable evaluation.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).



ORDER

An evaluation of 10 percent for sinusitis with allergic 
rhinitis is allowed, subject to the controlling laws and 
regulations governing the payment of monetary awards. 

Entitlement to an evaluation in excess of zero percent for 
status post excision, ganglion cyst, dorsum, right foot is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

